ACCEPTED
                                                                                                   06-15-00049-CV
                                                                                        SIXTH COURT OF APPEALS
                                                                                              TEXARKANA, TEXAS
                                                                                              9/29/2015 4:53:13 PM
                                                                                                  DEBBIE AUTREY
                                                                                                            CLERK

                                     NO. 06-15-00049-CV

                              IN THE COURT OF APPEALS
                                                                          FILED IN
                           FOR THE SIXTH DISTRICT OF TEXAS        6th COURT OF APPEALS
                                 TEXARKANA, TEXAS                   TEXARKANA, TEXAS
                                                                  9/29/2015 4:53:13 PM
               CRISTINA MARENTE individually and as representative of DEBBIE
                                                                      the      AUTREY
                    ESTATE OF CHRISTIAN MARENTE, Deceased,                 Clerk
                                      Appellants
                                         v.
                    EUNICE ASHA, and EPIC HEALTH SERVICES, INC.
                                      Appellees

         MOTION FOR EXTENSION IN TIME TO FILE BRIEF FOR APPELLANTS

       COMES NOW CRISTINA MARENTE individually and as representative of the

ESTATE OF CHRISTIAN MARENTE, Deceased, Appellants, and files this Motion for

Extension in Time to File Brief for Appellants and shows this Court as follows:

       Brief for Appellants was due on September 25, 2015. Counsel for Appellants mistakenly

docketed the due date as October 21, 2015 as the due date for the Reporter’s Record. Because no

Reporter’s Record was ordered the due date was 30 days after the Clerk’s Record was filed.

       Appellants’ request an until October 14, 2015.



                                                    Respectfully submitted;

                                                    /s/ Douglas T. Floyd
                                                    Douglas T. Floyd
                                                    Attorney for Appellants
                                                    3336 Therondunn Dr.
                                                    Plano, Texas 75023
                                                    214-704-7081
                                                    469-519-9488 FAX
                                                    T.B.N. 07181700
                                                    lawyerfloyd@aol.com


MOTION FOR EXTENSION IN TIME TO FILE BRIEF FOR APPELLANTS
                              SOLO PAGE